In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-208V
                                          UNPUBLISHED


    DAVID CARPENTER, JR.,                                       Chief Special Master Corcoran

                         Petitioner,                            Filed: April 19, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On February 26, 2020, David Carpenter, Jr., filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine administered on November
3, 2018. Petition at 1. Petitioner further alleges that the vaccine was administered within
the United States, that his injuries lasted more than six months, and that no party has
received any compensation in the form of a civil award or settlement for Petitioner’s
vaccine-related injuries. Petition at 4-5. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

     On April 15, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for a SIRVA. On April 15, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $60,185.30 comprised

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
of $60,000.00 for pain and suffering and $185.30 for past unreimbursed expenses. Proffer
at 1. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $60,185.30 comprised of $60,000.00 for pain and suffering and
$185.30 for past unreimbursed expenses in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
DAVID CARPENTER, JR.,                      )
                                           )
                  Petitioner,              )
                                           )  No. 20-208V (ECF)
v.                                        )   Chief Special Master Corcoran
                                          )
SECRETARY OF HEALTH                       )
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
__________________________________________)

                  RESPONDENT’S PROFFER ON AWARD OF DAMAGES

         On April 13, 2021, respondent, the Secretary of Health and Human Services, filed his

Rule 4(c) Report conceding entitlement to compensation in this matter alleging a Shoulder Injury

Related to Vaccine Administration (“SIRVA”). On April 15, 2021, the Court entered its Ruling

on Entitlement, finding petitioner David Carpenter, Jr., entitled to Vaccine Act compensation.

Respondent now proffers that petitioner receive a compensation award consisting of a lump sum

of $60,185.30 in the form of a check payable to petitioner, David Carpenter, Jr. 1 This amount

consists of $60,000.00 for pain and suffering and $185.30 for past unreimbursed expenses, and

represents compensation for all elements of compensation under 42 U.S.C. § 300aa-15(a) to

which petitioner is entitled. 2

         Petitioner agrees with the proffered award of $60,185.30. 3


1
    Petitioner is a competent adult. No guardianship is required.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).
                            Respectfully submitted,

                            BRIAN M. BOYNTON
                            Acting Assistant Attorney General

                            C. SALVATORE D’ALESSIO
                            Acting Director
                            Torts Branch, Civil Division

                            HEATHER L. PEARLMAN
                            Acting Deputy Director
                            Torts Branch, Civil Division

                            s/Voris E. Johnson, Jr.
                            VORIS E. JOHNSON, JR.
                            Senior Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Ben Franklin Station
                            Washington, D.C. 20044-0146
                            Direct dial: (202) 616-4136
                            Voris.Johnson@usdoj.gov

Dated: April 15, 2021




                        2